Citation Nr: 1146829	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In May 2009, the Board remanded this claim to the RO via the Appeals Management Center in Washington, D.C.  In June 2010, the Veteran testified in support of this claim during a hearing held at the RO before a Decision Review Officer.  

The Veteran also initiated an appeal of the RO's October 2008 rating decision denying service connection for tinnitus.  However, after the RO responded by issuing a statement of the case in February 2010, the Veteran did not perfect his appeal on this claim by submitting a timely VA Form 9 (Appeal to Board of Veterans' Appeals) or any other document that may be construed as a substantive appeal.  This claim is thus not now before the Board for appellate review.  

In a Written Brief Presentation date October 2011, beyond the time period allowed for an appeal, the Veteran's representative again mentions tinnitus.  The manner in which he does so, however, makes it unclear as to whether he is raising another claim for service connection for tinnitus.  See page 2.  The Board refers this matter to the RO for appropriate action.  

In August 2011, the Veteran submitted pertinent medical evidence to the RO in support of this appeal.  The RO, not considering it in the first instance, then transferred this evidence to the Board.  The Veteran has not waived his right to have the RO initially consider this evidence.  See 38 C.F.R. § 20.1304 (2010).  However, given the Board's favorable disposition of this claim, which represents a full grant of the benefit sought on appeal (see hearing transcript of the Veteran's testimony in support of an initial 70 percent evaluation for PTSD), a remand for such consideration is unnecessary.  


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas such as work, family relations and mood.        

2.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD with major depressive disorder.


CONCLUSION OF LAW

The criteria for entitlement to an initial 70 percent evaluation for PTSD with major depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on his claim by letters dated May 2006, July 2006, September 2006, May 2008, June 2009 and March 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after the RO initially decided the Veteran's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records and employment information.  The RO also afforded the Veteran VA examinations, during which examiners discussed the severity of the Veteran's psychiatric symptomatology.    

II.  Analysis

The Veteran claims entitlement to a higher initial evaluation for his PTSD with major depressive disorder.  He asserts that the 50 percent evaluation initially assigned this disability does not accurately reflect the severity of his psychiatric symptomatology and that this symptomatology more nearly approximates the criteria for a 70 percent evaluation.  

According to written statements he submitted during the course of this appeal, including in August 2007, March 2008 and December 2008, his hearing testimony, presented in June 2010, and medical histories reported since 2006 for treatment or examination purposes, his psychiatric symptoms began worsening in 2005 or 2006, necessitating an increase in the dosage of medication he was taking to control the symptoms.  The Veteran points out that his psychologists have assigned him Global Assessment of Functioning (GAF) scores in the 30s and 40s, told him that his psychiatric condition is far more severe than the 50 percent evaluation suggests and that the condition should be rated as 70 percent disabling.  The Veteran contends that his psychiatric condition is causing such interference with his employment, he is close to losing his job.  Allegedly, since 2006, his employer has reduced his salary significantly due to his inability to generate business to the extent required.  He asserts that, prior to 2006, he made up to $83,000/year ($42,000 base salary plus commissions), but that, in 2006 when his daughter went to Iraq and he had a major meltdown, he made $66,000.  In 2007, he allegedly made $44,000.  The Veteran asserts that, since then, lapses in judgment and thinking and illogical speech have interfered with his ability to perform his job duties.  He further asserts that, during the last year, he missed a month or so of work secondary to his psychiatric symptoms.

The Veteran testified that his psychiatric condition was interfering with his marriage, but that he was participating in marriage therapy to help keep it together.  Allegedly, he tends to blow up, get crazy, fly off the handle, lie around the house, avoid social situations, have anger outbursts in the presence of patients and physicians (works as a orthotist, measuring legs for braces), have anxiety and panic attacks at night and flashbacks, pursue a locking ritual at night, and have problems with memory and a fear of losing his job and then his home.  

According to a Written Brief Presentation dated October 2011 and prepared by the Veteran's representative, the Veteran is entitled to at least a 70 percent evaluation for his PTSD because the symptoms thereof include: impaired impulse control, near-continuous panic or depression affecting the Veteran's ability to function independently and an inability to establish and maintain effective relationships.  

To support the Veteran's claim, the Veteran's spouse submitted a written statement dated November 2007, which indicates that the Veteran's service experiences greatly shaped his life and had a huge impact on their relationship, family and the Veteran's ability to handle living daily.  Allegedly, the horror and secrecy of service and the guilt he feels about events that happened there affect his self-esteem and self-respect and have caused an inability to communicate and a tendency to be frustrated and angry.  The Veteran's spouse believes that the Veteran developed physical pain and many illnesses secondary to the stress associated with his PTSD.  

The Veteran's spouse also submitted a chronology of the Veteran's life as "it relates to his experiences in Southeast Asia in the late 60s", which is dated from October 1971 to 2005.  She described hostility, a tendency to drink heavily, an inability to open up, nightmares and extreme mood swings in the 1970s, violent, angry outbursts, depression, crying episodes, nightmares and intrusive memories of Vietnam in the 1980s, and a lack of communication, hugging, companionship and intimacy, but the beginning of successful therapy in the 1990s.  She also described multiple serious life stressors from 2004 to 2005, including the Veteran's diagnosis of deep vein thrombosis in the leg, a life-threatening, permanent illness, the deaths of a friend and the Veteran's mother, their daughter's diagnosis of a serious reproductive system disease, his son's move home to save money and subsequent serious wrist injury (no insurance , necessitated surgery and resulted in the son's loss of his job), and his other daughter's deployment to Iraq.  Allegedly these events added stress to the Veteran's life and he began shutting down again.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
A.  Schedular

The RO has evaluated the Veteran's PTSD with major depressive disorder as 50 percent disabling under DC 9411, according to the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent disability evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent disability evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's and his spouse's assertions, considered in conjunction with pertinent medical documents of record and employment information, discussed below, establish that the Veteran's psychiatric disability picture more nearly approximates the criteria for a higher initial evaluation.  During the entire course of this appeal, the Veteran's psychiatric symptoms have been severe to very severe, resulting in occupational and social impairment, but not total, with deficiencies in most areas such as work, family relations and mood.   

During the course of this appeal, the Veteran received regular mental health treatment at VA and private facilities and thrice underwent VA examinations.  During treatment visits and examinations, multiple medical professionals noted a gradual worsening of the Veteran's psychiatric symptoms.  

During private treatment visits in March 2006 and October 2006, a PTSD therapist indicated that, due to the Veteran's daughter recently retiring from the military on a VA disability pension earned by being in Iraq, the Veteran's PTSD had worsened, was affecting his ability to function independently, appropriately and effectively, and was not being addressed with appropriate medication.  The therapist noted anger, anxiety, flashbacks, social isolation, motivation disturbances, a depressed mood, increasing difficulty adapting to stressful circumstances at work, a severe sleep disorder, outbursts of irritability, a loss of interest in significant activities such as church, and avoidance of activities, places and people reminding him of his experiences as a medic during service.  The therapist also noted that the Veteran had been married for in excess of 30 years, had three grown children, was working as an orthotist, and attended individual and group therapy session.  He assigned the Veteran's PTSD a GAF score of 40 (initial and current) and characterized the disability as severe with obvious work production slow down, family stress over problems of intimacy, and social isolation.  

In November 2006, during the initial PTSD examination, the examiner noted that the Veteran had recently decreased his involvement in social activities with his spouse and family, but still periodically went out to dinner with her and maintained contact and strong relationships with his immediate family.  The examiner also noted that, although the Veteran's work productivity and quality were down, he had avoided employment problems as he was self-employed with no opportunity to argue with a supervisor.  The examiner noted that the Veteran had been maintaining a regular weekly schedule of reportedly beneficial psychological therapy and taking prescribed medication, relieving some, but not all of his psychiatric symptoms (still an overall increase in symptoms).  The examiner noted a low mood, a sad and flat affect, a moderately high anxiety level, chronic insomnia, persistent feelings of guilt, nervous eating, a low level of energy and a poor level of motivation.  He also noted a depressed mood, increasing difficulty adapting to stressful circumstances at work, a severe sleep disorder, outbursts of irritability, a loss of interest in significant activities such as church, and avoidance of activities, places and people reminding him of his experiences as a medic during service  The examiner also noted social and occupational impairment, diagnosed severe PTSD and moderately severe major depressive disorder secondary to PTSD, assigned the Veteran a GAF score of 46, and concluded that the Veteran was persistently worried and concerned about his psychiatric symptoms, including depression, and the manner in which they were interfering with his work productivity.  

In December 2006, the Veteran's private therapist submitted a medical report nearly identical to the one submitted in October 2006 with a few additions.  According to the private therapist, the Veteran was not a reliable worker with depression, anger and anxiety keeping him home for days and forcing him to make up hours at the end of the month.  The therapist explained that, when the Veteran worked, his efficiency level was greatly reduced and he saw far less clients during a specific time span.  The therapist also explained that the Veteran was inflexible to change in his job routine and at home.  He pointed out that the Veteran, who saved scores of men in battle conditions and watched some die, was fighting his own battle and suggested that VA award him a 100 percent evaluation for severe PTSD.  He assigned that condition GAF scores of 40 (initial) and 38 (current).   

According to VA treatment records dated in 2007, as of February, the Veteran continued to have significant depressive symptoms with little or no improvement despite adherence to his medication schedule.  Medical professionals noted short-term memory problems, a tremendous decrease in work production, a lack of intimacy with his spouse, decreased concentration, nightmares, and avoidance of certain activities that might trigger service memories.  The Veteran reported that he had a very good relationship with his spouse and a good relationship with his three children and had worked the past 15 years as an orthopedic technician and still had full-time employment.  In April 2007, a medical professional assigned the Veteran's PTSD and major depressive disorder a GAF score of 45 and changed the Veteran's medication.  In May 2007, she increased the dosage of the medication as the Veteran reported continued symptoms of anxiety and depression and added another medication for insomnia.  (Per pharmacy alert, the increased dosage was later changed to another medication as the initial medication could not be dispensed in the increased dosage amount.)  In June 2007, the Veteran reported decreased agitation and anxiety and improved coping skills since the medication change, but poor motivation and sleep and declining work performance with increased fatigue and a low mood.  In August 2007, based on continued complaints of depressive and anxiety symptoms and insomnia, a medical professional increased the dosage of his medication and referred him for a sleep clinic consultation.  Again, despite this change, the Veteran did not initially notice or report an improvement in his psychiatric symptoms.  

The Veteran also underwent a private evaluation by his PTSD therapist in August 2007, at which time the therapist noted periods of inexplicable agitation, a decrease in work production, increased withdrawal symptoms, flashbacks, a wish to avoid dealing with the public, and an inability to establish and maintain effective relationships in his work and social life.  The therapist assigned the Veteran's PTSD scores of 40 (initial and last) and 38 (current).   

In September 2007, during a VA treatment visit, a medical professional again assigned the Veteran's psychiatric condition a GAF score of 45.  In November 2007, the Veteran reported a decrease in anger outbursts, improvement in mood and work productivity, increased interest and motivation, more effective coping skills and more stable sleep.  By January 2008, however, his symptoms had again worsened, particularly his mood changes, irritability and temper, necessitating multiple changes in type and dosage of medication during the months that followed.   

In June 2008, during the review PTSD examination, the examiner noted that, for three years, the Veteran had been undergoing individual and group therapy sessions, followed regularly by VA and private medical professionals, and prescribed three medications.  The examiner also noted a low mood, sad affect, a moderately high level of anxiety, insomnia, a fair to poor appetite, persistent low energy and decreased motivation, a high level of irritability sustained for long periods of time.  The examiner indicated that, since the November 2006 examination, the Veteran's overall clinical status had significantly worsened due to an increase in intensity of individual PTSD symptoms, including related to his moods.  The examiner characterized the Veteran's occupational impairment as very significant and noted interference with his ability to produce high-quality work, difficulty working with certain co-workers and focusing his attention on the job and a tendency to forget job routines and make job-related mistakes.  The examiner indicated that the Veteran had worked at the same job for 17 years.  The examiner also indicated that the Veteran had maintained his prior low level of socialization.  He diagnosed very severe PTSD, assigned a GAF score of 42 and concluded that the Veteran had a high level of worry and concern about his psychiatric symptoms and decreased work performance.   

In December 2008 and January 2009, the Veteran's private PTSD therapist reiterated that the Veteran's depression worsened approximately a year and a half ago after his daughter developed PTSD secondary to service in Iraq and was discharged.  He indicated that, as a result, the Veteran's work was negatively affected and his fears for his daughter were heightened.  The therapist explained that, in April 2008, the Veteran's daughter got married and invited servicemen to the wedding, some of whom the Veteran met and talked with.  Soon thereafter, two of those servicemen returned to Afghanistan; later one was killed and the other lost a hand and his eyesight.  The therapist noted that this stressor further negatively affected the Veteran's PTSD.  He suggested that the Veteran be rated as 70 percent disabled secondary to this condition and assigned it a current GAF of 39.   

Since January 2009, the Veteran has continued to undergo VA mental health treatment and medical professionals have noted similar symptoms recorded previously.  They have also noted social isolation since Spring and Summer, decreased interests and motivation and intrusive memories.  For a short period during this time frame, the Veteran discontinued treatment with his private PTSD therapist, but eventually, he resumed the treatment.  

In August 2009, the Veteran's private PTSD therapist indicated that the Veteran's depression had increased, resulting in work efficiency of 60 percent.  The therapist explained that the Veteran worked on quota, selling medical braces, and that, since February 2009, his pay had been cut in half due to his unreliability.  The therapist concluded that the Veteran was unable to work independently and efficiently.  The therapist found that the Veteran's social functioning had decreased and that he stayed at home in isolation due to depression.  He characterized the Veteran's symptoms as severe, assigned them a current GAF score of 39, and suggested rating them 70 percent disabling.  

In June 2010, the therapist submitted a report almost identical to the one just mentioned, but he added that the Veteran's work efficiency had "placed him almost in the position of being unemployable."   

During the third VA examination conducted in January 2010, the examiner noted nightmares, flashbacks, cold sweats, hypervigilance, an exaggerated startle response, sleep problems, anger outbursts, diminished interest in activities, detachment from others, a sense of foreshortened future, and avoidance of activities, places and people.  The examiner also noted that these symptoms were functionally impairing, recently necessitating marriage counseling, interfering with the Veteran's daily activities and employment.  The examiner indicated that the Veteran's salary had been reduced, he had been reprimanded due to low productivity, and he had missed one day/week for the last 12 months.  The examiner further indicated that, since the last examination, the Veteran's symptoms had significantly increased in frequency, severity and duration, causing more significant impairment socially and occupationally.  He characterized the Veteran's psychiatric symptoms as severe and assigned them a GAF score of 41.   

In August 2011, the Veteran's private PTSD therapist submitted another report virtually identical to the most recent one, but added that the Veteran had recently begun to participate in marriage counseling.  He also described a driving incident that had occurred, which exacerbated the Veteran's PTSD symptoms.  Again, he recommended the assignment of a 70 percent evaluation.  

Later in the month, the Veteran's private marriage counselor submitted a report confirming his participation in counseling.  Therein, the counselor indicated that the Veteran's PTSD had monumentally impacted his ability to be both sexually and emotionally intimate with his spouse and that, as a couple, they struggled daily to keep the marriage vital and thriving.  

According to letters from the Veteran's employer and the Veteran's pay stubs, since January 2008, as the Veteran alleges, his employer has placed him on probation and a performance improvement plan to avoid termination, monitored his sales numbers closely and reduced his salary significantly.  The employer has not, however, fired the Veteran from his job.  

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Based on these definitions, the GAF scores assigned the Veteran's psychiatric symptoms represent serious to major impairment, confirming the 2006 and 2011 medical professionals' characterizations of the Veteran's psychiatric symptoms as severe and very severe.  

All of the medical professionals of record have been consistent in noting that these symptoms began worsening in the 2005 or 2006 time frame, when the Veteran's daughter returned from Iraq.  This time frame represents the entire appeal period at issue in this case.  During this appeal period, albeit rarely, the Veteran reported or medical professionals noted improved psychiatric symptoms.  However, such improvement always turned out to be temporary.  More often than not, medical professionals, both VA and private, noted continued worsening of the symptoms despite changes in medication.  As previously indicated, these severe to very severe psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, family relations and mood.  As such and as suggested by the Veteran's private therapist, they warrant the assignment of a 70 percent evaluation.  

Contrary to the private therapist's initial opinion, these symptoms do not warrant the assignment of a 100 percent evaluation, however, as they do not cause total occupational and social impairment.  During the course of this appeal, the Veteran worked, albeit inefficiently, but his employer never fired him.  Moreover, according to his pay stubs, although his salary declined, at its very lowest, it still represents gainful employment.  In addition, although, since 2005, the Veteran has become less interested in social activities, he has not become completely isolated socially, still attending counseling with her and maintaining relationships with his three children. 

B.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has raised the question of whether he is entitled to a higher initial evaluation for PTSD on an extraschedular basis by asserting interference with employment.   Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the PTSD.  The criteria contemplate not only the nature of the Veteran's psychiatric symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's PTSD disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

The Veteran previously raised the question of whether he is entitled to a TDIU due to his psychiatric disability, but the RO denied the Veteran entitlement to this benefit in a rating decision dated March 2011.  Since then, the Veteran has not appealed the decision.  More importantly, he has not submitted evidence of unemployability.  Quite the contrary, as previously indicated, he submitted letters from his employer and pay stubs showing that he worked during the course of this appeal.  As such, the Board need not consider any raised TDIU claim.   

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted evaluation is the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for an initial 70 percent evaluaton for PTSD with major depressive disorder are met.  In reaching this decision, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  


ORDER

An initial 70 percent rating for PTSD with major depressive disorder is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


